Exhibit 10.29b
[non-Section 16 Officer Employees]





KAR Auction Services, Inc.




2009 OMNIBUS STOCK AND INCENTIVE PLAN




RESTRICTED STOCK UNIT AGREEMENT
2015 AWARD




THIS AGREEMENT (the “Agreement”) is made between KAR Auction Services, Inc., a
Delaware corporation (the “Company”), and [NAME] (the “Recipient”) pursuant to
the KAR Auction Services, Inc. 2009 Omnibus Stock and Incentive Plan, as amended
(the “Plan”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Plan. The parties hereto agree as
follows:


1.    Grant of Restricted Stock Units. The Company hereby grants to the
Recipient [_______] Restricted Stock Units (the “Award”) as of [___________],
2015 (the “Grant Date”), subject to the terms and conditions of the Plan and
this Agreement. The Restricted Stock Units shall vest pursuant to the terms of
this Agreement. A “Restricted Stock Unit” is an “Other Share-Based Award” under
the Plan and each Restricted Stock Unit entitles the Recipient to a share of
Common Stock upon vesting subject to the terms of this Agreement.
2.    Restrictions. The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law. The Recipient shall have no rights in the
Common Stock underlying the Restricted Stock Units until the Award vests as
described in Section 4 below or as otherwise provided in the Plan or this
Agreement. The Recipient shall not have any voting rights with respect to the
Restricted Stock Units.
3.    Restricted Stock Unit Account. The Company shall maintain an account (the
“Restricted Stock Unit Account” or “Account”) on its books in the name of the
Recipient, which shall reflect the number of Restricted Stock Units awarded to
the Recipient.
4.    Period of Restriction. Subject to the Recipient’s continuous employment
with the Company through the following dates and the other provisions of the
Plan and this Agreement, unless vested or forfeited earlier as described in
Section 5 or 6 of this Agreement, as applicable, (i) one-third (1/3) of the
Award shall become vested on the first anniversary of the Grant Date, (ii) an
additional one-third (1/3) of the Award shall become vested on the second
anniversary of the Grant Date and (iii) the final one-third (1/3) of the Award
shall become vested on the third anniversary of the Grant Date.
Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, and the Recipient shall be entitled to receive one share of Common
Stock for each vested Restricted Stock Unit in the

        

--------------------------------------------------------------------------------




Recipient’s Restricted Stock Unit Account. Such shares of Common Stock shall be
paid to the Recipient no later than March 15 of the year following the year in
which the shares became vested.
5.    Forfeiture upon Termination of Employment. If, from the Grant Date until
the third anniversary of the Grant Date, the Recipient experiences a termination
of employment with the Company for any reason prior to a Change in Control, then
the Recipient shall forfeit any unvested Restricted Stock Units outstanding as
of the date of such termination of employment.
6.    Vesting upon Change in Control. Upon a Change in Control occurring from
the Grant Date until the third anniversary of the Grant Date and prior to the
Recipient’s termination of employment with the Company, all unvested Restricted
Stock Units shall become immediately vested on the date of such Change in
Control and shall be paid to the Recipient as soon as administratively feasible
thereafter (but in no event later than March 15 of the year following the year
in which such Change in Control occurs).
7.    Adjustment in Capitalization. In the event of any change in the Common
Stock through stock dividends or stock splits, a corporate split-off or
split-up, or recapitalization, merger, consolidation, exchange of shares, or a
similar event, the number of Restricted Stock Units subject to this Agreement
shall be equitably adjusted by the Committee.
8.    Delivery of Stock Certificates. Subject to the requirements of Sections 9
and 10 below, the Company may, if applicable, cause to be issued and delivered
to a brokerage account for the benefit of the Recipient certificates or
electronic book entry credit for the shares of Common Stock that correspond to
the vested Restricted Stock Units.
9.    Tax Withholding. Whenever Common Stock is to be issued or any payment is
to be made under this Agreement, the Company or any Subsidiary shall withhold,
or require the Recipient to remit to the Company or such Subsidiary, an amount
sufficient to satisfy the statutory minimum federal, state, and local
withholding tax requirements relating to such transaction, and the Company or
such Subsidiary may defer any payment or issuance of Common Stock until such
requirements are satisfied.
10.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who satisfies the eligibility requirements outlined in the Plan
and the Committee’s administrative procedures. The future value of Common Stock
acquired under the Plan is unknown and could increase or decrease.
Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with local securities laws.


11.    No Guarantee of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the Recipient’s employment at any time, or confer upon the Recipient any right
to continue in the employ of the Company or any Subsidiary.

2
        

--------------------------------------------------------------------------------




12.    Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan and the Agreement will be construed and interpreted in
accordance with such intent. References in the Plan and this Agreement to
“termination of employment” and similar terms shall mean a “separation from
service” within the meaning of that term under Code Section 409A. Any payment or
distribution that is to be made to a Recipient who is a “specified employee” of
the Company within the meaning of that term under Code Section 409A and as
determined by the Committee, on account of a “separation from service” under
Code Section 409A, may not be made before the date which is six months after the
date of such “separation from service,” unless the payment or distribution is
exempt from the application of Code Section 409A by reason of the short-term
deferral exemption or otherwise.
13.    Dividend Equivalents. The Recipient will accrue dividend equivalents with
respect to the Award. Dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of this Agreement. Dividend equivalents will be determined based on
the dividends that the Recipient would have received, had the Recipient held
shares of Common Stock equal to the vested number of Restricted Stock Units from
January 1, 2015 until the earlier to occur of the applicable vesting date or the
date of a Change in Control, and assuming that the dividends were reinvested in
Common Stock (and any dividends on such shares were reinvested in Common Stock).
The dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as specified in this Agreement.
14.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Committee shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.
15.    Amendment. The Committee may at any time amend, modify or terminate this
Agreement; provided, however, that no such action of the Committee shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Committee, to the extent it deems necessary or advisable
in its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Agreement so that the Award qualifies for
exemption from or complies with Code Section 409A; provided, however, that the
Committee and the Company make no representations that the Award shall be exempt
from or comply with Code Section 409A and make no undertaking to preclude Code
Section 409A from applying to the Award.
16.    Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such policies, rules and
regulations as the Committee may adopt for administration of the Plan, including
but not limited to any stock ownership and stock holding guidelines. It is
expressly understood that the Committee is authorized to administer, construe
and make all determinations necessary or appropriate for the administration of
the Plan and this Agreement, all of which shall be binding upon the Recipient.
Any inconsistency between this Agreement and the Plan shall be resolved in favor
of the Plan. The Recipient hereby acknowledges receipt of a copy of the Plan and
this Agreement.

3
        

--------------------------------------------------------------------------------




17.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
18.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of Indiana, County of Hamilton,
United States of America, including the Federal Courts located therein (should
Federal jurisdiction exist).
19.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation or
otherwise.
20.    Erroneously Awarded Compensation. This Award shall be subject to any
compensation recovery policy adopted by the Company to comply with applicable
law, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or to comport with good corporate governances
practices, as such policy may be amended from time to time.
[signature page follows]

4
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Recipient and the Company have executed this Agreement
as of this ___ day of [________], 2015.






_______________________________
KAR AUCTION SERVICES, INC.


By: _______________________________


[NAME]
Its: _______________________________












5
        